Citation Nr: 0837439	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right upper mouth area.

2.  Entitlement to service connection for a post operative 
scar, residual of a fracture of the right eye orbital socket.

3.  Entitlement to an increased rating from an original grant 
of service connection for trigeminal neuralgia status post 
right eye orbital socket fracture, rated as 10 percent 
disabling. 

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for conjunctival 
pigmentation with foreign body sensation, status post right 
eye orbital socket fracture. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
September 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
numbness of the right upper mouth area and postoperative scar 
and established service connection for trigeminal neuralgia 
status post right eye orbital socket fracture, rated as 10 
percent disabling and conjunctival pigmentation with foreign 
body sensation, status post right eye orbital socket 
fracture, evaluated as noncompensably disabling.  

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled in July 2008.  Notice of the 
hearing was mailed to the veteran's address of record more 
than one month prior to the scheduled hearing date and was 
not returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2007).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of numbness of the right upper mouth area. 

3.  The claims file does not include a current medical 
diagnosis of a post operative scar, residual of a fracture of 
the right eye orbital socket.

4.  Trigeminal neuralgia status post right eye orbital socket 
fracture manifests by incomplete paralysis of the trigeminal 
nerve that is less than severe or complete.  

5.  Conjunctival pigmentation with foreign body sensation, 
status post right eye orbital socket fracture manifests by 
the absence of objective symptoms and functional impairment.


CONCLUSIONS OF LAW

1.  Service connection for numbness of the right upper mouth 
area is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  Service connection for post operative scar, residual of a 
fracture of the right eye orbital socket is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).   

3.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected trigeminal neuralgia status 
post right eye orbital socket fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Codes 8205, 8405 (2007).  

4.  The criteria for the assignment of a compensable rating 
percent for service-connected conjunctival pigmentation with 
foreign body sensation, status post right eye orbital socket 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.84a, Diagnostic Code 
6018 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2005, March 2006 and May 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed and readjudicated the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110.  Disability which is proximately due to or the result 
of a service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Service treatment records reveal that the veteran sustained 
an injury to his right eye orbital socket in May 2003.  He 
underwent an open reduction with internal fixation and 
titanium plate placement.  However, service treatment 
records, including the veteran's September 2005 separation 
examination, do not identify any clinical evidence of a 
residual scar in the area of the right eye orbital socket 
and/or numbness in the right upper mouth area.   

The veteran underwent contract medical and dental 
examinations through QTC Medical Services (QTC) in February 
2006.  On dental examination, he reported numbness of the 
upper right side of the mouth and that the only functional 
impairment resulting from that condition was cutting himself 
while shaving.  He also indicated that the was not receiving 
any treatment for the reported numbness.  The examination of 
the mandible, maxilla, ramus and palate were normal.  The 
examiner indicated that there was no pathology to render a 
diagnosis and noted that subjectively there was loss of 
sensation of the lips and gingiva in the area of the surgery.  
The February 2006 medical examination noted that there were 
no signs of scars and noted the there was no pathology to 
render a diagnosis with regard to the claimed numbness of the 
upper mouth.   

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed scar and right mouth numbness disorder were 
not shown in service, and there is no competent medical 
evidence showing the existence of the claimed disorders.  The 
evidence of  current disabilities is limited to the veteran's 
own statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Accordingly, in 
the absence of a diagnosed scar and a diagnosed disorder 
manifested by numbness in the right upper mouth area, these 
claims must be denied.  See Rabideau, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).


Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The veteran's service-connected disabilities at issue are 
evaluated in accordance with the following criteria:

Fifth (Trigeminal) Cranial Nerve
8205
Paralysis of:
Rating

  Complete
50

  Incomplete, severe
30

  Incomplete, moderate
10

Note: Dependent upon relative degree of sensory 
manifestation or motor loss.
8305
Neuritis.
8405
Neuralgia.

Note: Tic douloureux may be rated in accordance with 
severity, up to complete paralysis.
38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8405 (2007).

6018
Conjunctivitis, other, chronic:
Rating

Active, with objective symptoms
10

Healed; rate on residuals, if no 
residuals
0
38 C.F.R. § 4.84, Diagnostic Code 6018 (2007).

Conjunctival pigmentation disorder is not specifically 
recognized as a disability among VA listed disabilities.  
Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   

Factual Background and Analysis

As noted above, the veteran sustained an injury to his right 
eye orbital socket in May 2003, and he underwent an open 
reduction with internal fixation and titanium plate 
placement.  

Objective findings reported in the February 2006 QTC 
examination reports were limited to partial loss of 
monofilament perception of the 1st and 2nd branches of the 
cranial nerve with subjective complaints of partial numbness 
in the right side of the face.  The eye examination concluded 
the numbness to the right cheek was secondary to nerve damage 
to a branch of the trigeminal cranial nerve.  Diagnosis was 
trigeminal neuralgia.  

Conjunctival pigmentation secondary to the orbital eye injury 
was also diagnosed.  The veteran's reported foreign body 
sensation in the eye was in part due to lashes in the right 
eye, and the lashes were removed.  The examiner noted the 
veteran exhibited no symptoms of distorted vision, enlarged 
images or pain.  

The veteran reported that his service-connected disorders did 
not cause incapacitation, and the examiner also assessed the 
absence of any resulting functional impairment.

Visual acuity examination revealed uncorrected and corrected 
far vision on the right of 20/20 +2.  Uncorrected and 
corrected near vision on the right was 20/20.  Uncorrected 
far vision on the left was 20/40, corrected to 20/20.  
Uncorrected near vision on the left was 20/25, corrected to 
20/20.  He did not exhibit diplopia and field examination was 
normal.  

The competent medical evidence of record clearly demonstrates 
that the veteran has trigeminal nerve neuralgia manifested by 
loss and/or partial loss of monofilament 
sensation/perception.  However, there is no evidence of 
record that there are symptoms which approximate severe 
incomplete paralysis or constitutes complete paralysis.  
There is no other competent medical evidence of record to 
suggest a severe disability.  Therefore, a greater disability 
rating pursuant to Diagnostic Code 8205 in excess of 10 
percent for the service-connected trigeminal nerve neuralgia 
status post right eye orbital socket fracture is not 
warranted.  There is no applicable alternate diagnostic code 
provision that would provide a higher disability rating for 
paralysis of the fifth cranial nerve.

After carefully reviewing the evidence of record, the Board 
also finds that the preponderance of the evidence is against 
a compensable rating for the veteran's service-connected 
conjunctival pigmentation.  In reaching the foregoing 
determination, the Board observes that the record is devoid 
of any objective evidence demonstrating that the veteran 
currently has active conjunctivitis or residuals of 
conjunctivitis and/or any objective symptoms or functional 
impairment associated with the service connected disorder. 

Although the veteran had corrected visual acuity, the 
competent medical evidence fails to relate any decreased 
vision to the service-connected conjunctival pigmentation.  
Any coexisting eye impairment manifested by decreased vision 
due to nonservice-connected coexisting eye disabilities may 
not be considered in determining entitlement to an increased 
evaluation for service-connected conjunctivitis.  38 C.F.R. § 
4.14 (2007).

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  There are no other 
identifiable periods of time since the effective date of 
service connection during which the veteran's service 
connected disorders warranted higher ratings.  Therefore, 
additional "staged ratings" are inappropriate in this case. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for numbness of the right upper mouth area 
is denied.

Service connection for post operative scar, residual of a 
fracture of the right eye orbital socket is denied.

Entitlement to increased evaluation for trigeminal neuralgia, 
status post right eye orbital socket fracture is denied. 

Entitlement to increased evaluation for conjunctival 
pigmentation with foreign body sensation is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


